Title: To George Washington from Major General William Heath, 27 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]July 27th 1779
        
        Your Excellency having been pleased on yesterday to request the Opinion of the General Officers in Council on certain matters there communicated to them having considered the Same am of Opinion.
        That from the Inferiorty of the Army of the United States in

numbers to that of the Enemy and the Necessity of keeping a proper Garrison at West Point and its dependencies the disposition and Manoeuvres of the Army cannot be so generally Offensive as could be wished, and must be directed by Policy and guarded by caution by which some advantages may be Obtained without great hazard on Account of the disparity of numbers, which leads to the following Consideration. Can the Enemy at this Time be attacked in any part with a prospect of Success? answer it is probable, Stony and ver planks points are Vulnerable, the works at the former being as yet incomplete may be attacked by assault & perhaps carried, tho’ it is to be supposed that the Enemy from his late misfortune & the present Strength of the Garrison will make an Obstinate resistance but if the point is not tenable after it is taken bearly the takeing of it, should not be purchased at too dear a rate. If the works cannot be reduced without Cannon the Success becomes more doubtfull as the Enemy can very Soon reinforce the Post.
        The works on Verplanks point being enclosed and Several Block Houses, Altho easy to be reduced by Cannon cannot be taken by Surprise or reduced by musquetry, to ensure Success here Batteries must first be Opened to drive away the shiping whose Fire enfilade The approach to the Point, after which Batteries may be successfully Opened on the Enemys works, But in as much as an approach in this way must be progressive the Enemy will have time to attempt to reinforce, the Post or raise the Seige, and Unless a Strong Body of Troops are Posted in the rear of the Beseigers they will be in danger of having their retreat cut off or hazard the loss of the artillery, or be Obliged early to retreat should the Enemy advance in force by the way of the New Bridge or by landing at Tallers Point. a Body of the Enemy in Flatt Boats may also at the Same time push up the river and land at or near Pecks kill landing which will still endanger the Artillery Unless properly covered. If the Point should be reduced it is not tenable while the Enemy are in possession of Stony Point And no apparant advantage can be expected Save the dishonor the Enemy will sustain in being Obliged to quit the Post, (for a Time) as he most probably will, and retire either on Board ship or to Stony point, but should the Enemy Oblige us to raise the Seige the dishonor will be equally turned on us, The Probability from circumstances on both Sides Seem to be pritty nicely divided, and that no material or Solid advantage can be expected unless the army are to move down in which case it would be improper to leave those Posts in the rear.
        Upon the whole I am of Opinion that if the whole Army could move down we could take and hold Posts much nearer the Enemy, and reduce the Enemy at the Points. but if this cannot be done without

risking the important passes in the Highlands that the Troops on this Side the River should be properly reinforced and move lower down, or to the left, by which they will Secure large quantitys of forage, threaten or Actually beseige verplanks point, (should it be thought proper), effectually check the excursions of the Enemy, Unless they move with their principle force, and so much awe them as to prevent large detachments being made to ravage the Sea Coast. All which is humbly Submitted by your Excellencys devoted Humble Servt
        
          W. Heath M.G.
        
      